DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,190,868 to Gale et al. (“Gale”).

As to claim 16, an apparatus (1:14-21), comprising: a battery (Fig. 1: 14) defining a battery power limit (2:36-40); an accessory device (Fig. 1: 16) defining a parasitic power load (1:45-50); and a hybrid control circuit coupled to the battery and the parasitic load (Fig. 1: 18 connected to 14 and 16) and structured to: determine a total power limit based on the battery power limit and the parasitic power load (2:1-3:67); communicate the total power limit to a charging source (2:1-3:67, Fig. 1: 18, 26); and distribute power received from the charging source so that the battery receives power up to the battery power limit while the parasitic power load is satisfied (2:1-3:67, Fig. 1: 18 distributes power to 14 and 16 until charge targets are satisfied (Fig. 3B: 44, 46).).

As to claim 17, the apparatus of claim 16, wherein the battery is structured to receive power from the charging source, and wherein the charging source includes at least one of a generator coupled to an engine, a grid charging station, and a traction motor (Fig. 1: 14, 26).

As to claim 18, the apparatus of claim 16, further comprising a traction motor coupled to the battery to drive a vehicle load (1:44-46).

As to claim 19, the apparatus of claim 18, further comprising a clutch structured to couple the traction motor to an engine (1:44-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of US Patent No. 9,340,090 to Fukatsu (“Fukatsu”).
As to independent claim 1 and similarly recited claims 11 and 16, Gale teaches: an apparatus structured to control an electric vehicle accessory of an electric vehicle during a charge event (Abstract, 1:44-50), the apparatus comprising: a controller communicatively coupled to a battery and an electric vehicle accessory (1:44-50, 4:9-42, Fig. 1: 14 (“battery”), 16 (“electric vehicle accessory”), 18 (“processor”)), the controller structured to: determine that the battery of an electric vehicle is undergoing a charge event (4:9-5:14); and cause the electric vehicle accessory to recharge by absorbing energy from the charging station during the charge event (4:9-5:14, Fig. 3B).
Gale does not teach based on the charge event: place the electric vehicle accessory in an on-state during the charge event. 
Fukatsu relates to an air conditioning control apparatus that controls the operation of an air conditioner mounted on an electric vehicle (1:5-10). Fukatsu teaches based on the charge event of the travel battery: place the air conditioner (“electric vehicle accessory”) in an on-state during the charge event (Fukatsu: 6:27-7:67, Fig. 4). 
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Gale to provide based on the charge event: placing the electric vehicle accessory in an on-state during the charge event, as taught by Fukatsu, in order to gain the advantage of operating accessories only when constant power influx is received to ensure optimum usage of power, making the vehicle more efficient. 

As to claim 2, the apparatus of claim 1, wherein the electric vehicle comprises a vehicle structured for propulsion via an electric motor (Fukatsu: 3:10-17).

As to claim 3, the apparatus of claim 1, wherein the electric vehicle accessory comprises at least one of a compressor, a battery temperature control system, a cabin temperature control system, and an engine temperature control system (Fukatsu: Fig. 1: 16).

As to claim 4 and similarly recited claim 12, wherein the controller causes the electric vehicle accessory to be recharged to a value less than or equal to a calibratable capacity during the charge event (Gale: 4:9-5:14).

As to claim 6 and similarly recited claim 14, wherein the electric vehicle accessory is structured to receive at least a portion of the current discharged during the charge event (Gale: 4:9-5:14).

As to claim 15, the method of claim 11, further comprising receiving, by the battery and the electric vehicle accessory, a charge from the charge station (Gale: 4:9-5:14).


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of Fukatsu and in further view of US Patent No. 5,982,152 to Watanabe (“Watanabe”).
The combination of Gale in view of Fukatsu does not teach the limitations recited in claim 7. 
Watanabe relates to a battery charging apparatus for controlling the charging of a battery and/or the temperature of the battery. Watanabe teaches the charging control means is structured to receive ambient and battery temperatures (“operating parameters”). Watanabe at 7:66-8:23. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Gale to provide wherein the controller is further structured to: receive one or more operating parameters associated with the battery, the one or more operating parameters comprising at least one of an ambient temperature and a duty cycle, as taught by Watanabe, in order to gain the advantage of analyzing the temperature to dynamically cool the battery preventing its degradation and improving its longevity.  

As to claim 8, wherein the controller is further structured to cool the battery during the charge event based on the one or more operating parameters (Watanabe: 7:66-8:23).

As to claim 9, the apparatus of claim 8, wherein the controller cools the battery according to a programmatic cooling algorithm (Watanabe: 5:36-6:49).

As to claim 10, the apparatus of claim 9, wherein the programmatic cooling algorithm is executed based on the one or more operating parameters (Watanabe: 5:36-6:49).

Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, 13, and 20 would be allowable if rewritten in the manner above because the prior art of record does not teach or suggest an apparatus having all of the features recited in claim 5, 13, and 20 and in combination with their respective base claims. In the Examiner’s opinion, the undisclosed combinations of features provides for an improved apparatus to recharge an electric vehicle accessory/accessory device of an electric vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851